Motion by the plaintiff husband to extend time to perfect his appeal, granted; time extended to the February Term, beginning January 28, 1963; appeal ordered on the calendar for said term, peremptorily against him. The record and his brief as appellant must be served and filed on or before January 14,1963. Motion by the defendant wife to vacate the stay heretofore granted, pending appeal, pursuant to our prior order dated November 1, 1962. Motion denied, *700on condition that the husband shall not be in default with respect to any condition specified in said prior order (other than the condition as to the date for perfecting the appeal). Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.